 



Exhibit 10.2
EXECUTION COPY
SERVICING TRANSFER AGREEMENT
          AGREEMENT, dated as of December 1, 2005, by and among, HSBC Finance
Corporation (“HSBC Finance”), HSBC Bank Nevada, National Association (“HSBC
Bank”), as Servicer under the Pooling and Servicing Agreement (defined below),
Metris Receivables, Inc. (“MRI”), as Transferor under the Pooling and Servicing
Agreement, and U.S. Bank National Association, as Trustee under the Pooling and
Servicing Agreement (the “Trustee”).
WITNESSETH:
          WHEREAS, HSBC Bank, as Servicer, MRI, as Transferor and the Trustee
are parties to that certain Third Amended and Restated Pooling and Servicing
Agreement, dated as of December 1, 2005 (the “Pooling and Servicing Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have their
respective meanings set forth in the Pooling and Servicing Agreement;
          WHEREAS, pursuant to Section 3.1 of the Pooling and Servicing
Agreement, HSBC Bank, as Servicer, is permitted to assign servicing to an
Affiliate thereunder, in full substitution; provided that such Affiliate
expressly assumes in writing, by an agreement supplemental thereto, the
performance of every covenant and obligation of the Servicer, as applicable
thereunder, and thereby in all respects going forward shall be designated the
Servicer under the Pooling and Servicing Agreement; and
          WHEREAS, the parties intend that this Agreement shall constitute the
supplemental agreement contemplated in Section 3.1 of the Pooling and Servicing
Agreement.
          NOW THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter set forth, subject to the terms and
conditions of the Pooling and Servicing Agreement, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------



 



          1.    Assignment of Servicing. HSBC Bank hereby assigns all rights and
obligations of the Servicer under the Pooling and Servicing Agreement to HSBC
Finance.
          2.    Acceptance of Appointment as Servicer. HSBC Finance hereby
assumes and agrees to perform every covenant and obligation of the Servicer
under the Pooling and Servicing Agreement and, as of the date hereof, shall in
all respects be designated as the Servicer under the Pooling and Servicing
Agreement.
          3.    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          4.    Counterparts. This Agreement may be executed in counterparts,
which may be delivered by facsimile transmission. Each counterpart shall be
deemed an original, and all counterparts taken together shall constitute one and
the same instrument.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been signed on behalf of each
of the parties hereto as of the day and year first above written.

                U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
            Name:     Title:
 
            METRIS RECEIVABLES, INC.
 
       
 
  By:    
 
            Name:     Title:
 
            HSBC BANK NEVADA, NATIONAL ASSOCIATION
 
       
 
  By:    
 
            Name:     Title:
 
            HSBC FINANCE CORPORATION
 
       
 
  By:    
 
            Name:     Title:

